Citation Nr: 9908933	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-22 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of cerebral concussion.

2.  Entitlement to a compensable disability rating for 
varicose veins, right leg.

3.  Entitlement to a compensable disability rating for 
hemorrhoids, on appeal from the initial grant of service 
connection.

4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
June 1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
above-listed issues. 

In the Written Brief Presentation to the Board, the veteran's 
representative indicated that the issue of entitlement to 
service connection for varicose veins in the left leg was 
before the Board.  The veteran first raised this claim in his 
notice of disagreement with the February 1997 rating 
decision, and a March 1997 rating decision denied this claim.  
The veteran has not, however, disagreed with the March 1997 
denial of service connection for varicose veins in the left 
leg.  Therefore, this issue is not before the Board.

The issues of entitlement to compensable disability ratings 
for service-connected varicose veins of the right leg and 
hemorrhoids are the subjects of the REMAND herein.  The Board 
will defer a decision on the issue of entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities until these claims are 
returned to the Board.


FINDINGS OF FACT

1.  The RO denied service connection for residuals of 
cerebral concussion on the merits in a December 1993 rating 
decision.  The veteran was notified of this decision in 
December 1993 and did not appeal.

2.  Since December 1993, the following evidence has been 
received:  (1) the veteran's contentions; (2) reports of VA 
examinations conducted in January 1997; and (3) a VA 
outpatient treatment record dated in January 1997.

3.  The evidence received since December 1993 is not new and 
material.


CONCLUSIONS OF LAW

1.  The December 1993 RO rating decision denying service 
connection for residuals of cerebral concussion is final.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 3.160(d) (1998).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for residuals of 
cerebral concussion is not reopened.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In July 1993, the veteran filed a claim for service 
connection for residuals of a concussion incurred in 1969.  
His service medical records showed that he incurred a 
cerebral concussion in February 1969 after being hit in the 
back of the head with a rifle.  The neurological examination 
was normal, and skull x-rays showed no abnormalities.  In 
March 1975, an assailant struck the veteran in the head.  X-
rays were negative for fracture, and the examiner's 
impression was a bruise.  In April 1975, the veteran was 
punched in the eye and indicated that he had blacked out for 
a few minutes.  Skull x-rays were negative, and the 
examiner's impression was possible concussion.  

The veteran was scheduled for a VA examination in December 
1993 in connection with his claim, but he failed to report 
for that examination.  Also, he was asked in an August 1993 
letter from the RO to provide information as to post-service 
treatment for the claimed condition.  He did not respond.  A 
December 1993 rating decision, inter alia, denied service 
connection for residuals of cerebral concussion, finding that 
there was no evidence showing that any such residuals 
existed.  The veteran was notified of this rating decision in 
December 1993. 

In a December 1996 statement, the veteran indicated that he 
had not received notice of the VA examination scheduled in 
December 1993.  In January 1997, he requested that his claim 
for service connection for residuals of cerebral concussion 
be reopened.  He stated that he failed to report for the VA 
examination in December 1993 due to the cumulative effects of 
his medical conditions on his daily routine and functioning.  
He submitted a VA outpatient record dated in January 1997, 
which contained no information regarding residuals of 
cerebral concussion. 

In January 1997, the veteran underwent a VA physical 
examination for diseases/injuries of the brain.  The examiner 
reviewed the service medical records showing the cerebral 
concussion as discussed above.  The veteran complained of 
recurrent severe headaches as well as the usual minor ones.  
The last severe headache had been two years earlier.  The 
examination showed no motor or sensory impairment.  There was 
no functional impairment of the peripheral and autonomic 
systems.  There were no psychiatric manifestations.  The 
veteran indicated that he had loss of memory for the events 
of the week before, but there were no neurological 
abnormalities shown upon examination.  The diagnosis was 
recurrent concussions.  The veteran also underwent VA 
physical examinations for his service-connected right leg 
varicose veins and hemorrhoids; these examination reports 
contained no information pertinent to residuals of cerebral 
concussion. 

A February 1997 rating decision, inter alia, found that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for residuals of 
cerebral concussion.  In his notice of disagreement, the 
veteran stated that he had severe and debilitating headaches 
that included vision disturbances and vertigo.  In his 
substantive appeal, he requested a hearing before a local 
Hearing Officer.  Such a hearing was scheduled for August 
1997, but the veteran failed to report.  In the Written Brief 
Presentation to the Board, the veteran's representative 
argued that the 1997 VA examination was inadequate because 
the examiner failed to render an opinion whether the 
veteran's complaints were related to the inservice head 
trauma.  It was requested that this claim be remanded so that 
such an opinion could be obtained.


II. Legal Analysis

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if a NOD is not filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d) and 20.302(a) (1998).

Service connection for residuals of cerebral concussion was 
denied by the RO in a rating decision of December 1993.  A 
letter from the RO, advising the veteran of that decision and 
of appellate rights and procedures, was issued in December 
1993.  The veteran did not appeal this decision; therefore, 
it is final.  38 U.S.C.A. § 7105 (West 1991).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  First, 
it must be determined whether the evidence submitted by the 
claimant is new and material.  Second, if new and material 
evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) based 
upon all the evidence and presuming its credibility.  The 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) 
(hereinafter, "the Court") concluded in Elkins that the 
Federal Circuit in Hodge effectively "decoupled" the 
relationship between determinations of well-groundedness and 
of new and material evidence by overruling the "reasonable-
possibility-of-a-change-in-outcome" test established by 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 1999).  
Third, if the reopened claim is well grounded, VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).  Generally, a well-grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In order to be well grounded, a claim 
for service connection must be accompanied by supporting 
evidence that the particular disease, injury, or disability 
was incurred in or aggravated by active service; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-611 (1992); Murphy, 1 Vet. App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Truthfulness of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to December 1993 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the December 1993 rating 
decision, the following evidence has been received:  (1) the 
veteran's contentions; (2) reports of VA examinations 
conducted in January 1997; and (3) a VA outpatient record 
dated in January 1997.  

To the extent that the veteran contends that he currently has 
residuals from a cerebral concussion incurred during service, 
this evidence is not new.  He has not submitted any new 
contentions regarding this condition; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the December 1993 rating decision and is not new for purposes 
of reopening a claim.

The rest of the evidence received since December 1993, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has residuals of the cerebral concussion 
that was incurred during military service.

None of the new evidence is material.  First, the VA 
outpatient treatment record (#3), as well as two of the VA 
examination reports (#2), contained no information whatsoever 
regarding residuals of a cerebral concussion.  Second, the VA 
examination in January 1997 that was specifically conducted 
to evaluate the veteran's claim that he had residuals of a 
cerebral concussion merely reported the history of incurrence 
of head trauma during service.  There remains a lack of 
medical evidence showing that the veteran currently has any 
residuals from the cerebral concussion incurred during 
service, including the claimed headaches.

The veteran's contention that he has headaches as a result of 
head trauma during service is neither material nor competent 
evidence.  There is no evidence that he possesses the 
requisite medical knowledge to render a probative opinion on 
a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the evidence received 
subsequent to December 1993 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for residuals of cerebral concussion.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

The veteran's representative has argued that this claim 
should be remanded to obtain an opinion as to whether the 
veteran currently has residuals of the inservice cerebral 
concussion.  Although the Board has determined that the 
veteran has not submitted new and material evidence to reopen 
his claim, the Court has held that while evidence submitted 
by an appellant may be insufficient to reopen the claim, it 
may nevertheless be sufficient to give rise to the statutory 
duty to assist in the claim's factual development.  See White 
v. Derwinski, 1 Vet. App. 519 (1991); Ivey v. Derwinski, 2 
Vet. App. 320 (1992); Marciniak v. Brown, 10 Vet. App. 198 
(1997).  The statutory duty to assist includes the conduct of 
a thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In this case, however, the Board determines that none of the 
evidence submitted by the veteran gives rise to the duty to 
assist.  There is no indication in the record that returning 
this claim for another VA examination and/or medical opinion 
would plausibly lead to the development of new and material 
evidence.  Given the fact that there is no evidence of record 
indicating that the veteran has received any treatment for 
the claimed headaches in the more than 20 years since his 
separation from service, it is pure speculation that an 
examination would produce evidence connecting his claimed 
residuals of cerebral concussion and/or headaches with his 
inservice head trauma.  As such, the Board determines that an 
additional VA examination is not warranted.  See Elkins v. 
Brown, 9 Vet. App. 391, 398 (1995) (citing 38 C.F.R. § 
3.304(c) (development of evidence will be accomplished when 
deemed necessary)).



ORDER

As new and material evidence has not been received to reopen 
the veteran's claim for service connection for residuals of 
cerebral concussion, the claim is not reopened, and the 
appeal is denied.


REMAND

Additional due process and evidentiary development are needed 
prior to appellate disposition of the veteran's claims for 
compensable disability ratings for varicose veins in the 
right leg and hemorrhoids.  As indicated above, the Board 
will defer a decision on the issue of entitlement to a 10 
percent evaluation based on multiple, noncompensable, 
service-connected disabilities until the following 
development is completed. 

Due process

First, during the pendency of this appeal, the VA Schedule 
for Rating Disabilities, 38 C.F.R. § Part 4, was amended 
including the criteria for evaluating diseases of the 
arteries and veins, effective January 12, 1998.  See 62 Fed. 
Reg. 65207 through 65224 (December 11, 1997).  The modified 
rating schedule changed the rating criteria for varicose 
veins under Diagnostic Code 7120.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1998).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Rhodan v. West, 12 Vet. App. 55 (1998); see also 
38 U.S.C.A. § 5110(g) (West 1991) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  

Since the new regulations were not in effect when the 
February 1997 rating decision was made, the RO has not 
considered the new regulations.  Moreover, the veteran and 
his representative have not been provided notice of the new 
regulations and have not had an opportunity to submit 
evidence and argument related to the new regulations.  
Therefore, due process considerations require that this claim 
be remanded.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
After completing the following evidentiary development, the 
RO should determine which version of the rating criteria, if 
either, is more favorable to the claim for a compensable 
rating from January 1998 and rate the veteran's right leg 
varicose veins under the more favorable version.  If neither 
is more favorable, use the new criteria.  Thereafter, the 
supplemental statement of the case must inform the veteran of 
the new rating criteria for varicose veins.

Second, the veteran disagreed with the original 
noncompensable disability rating assigned for his 
hemorrhoids.  The Court recently held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. January 20, 
1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id., slip op. at 8 and 17.  With an initial rating, 
the RO can assign separate disability ratings for separate 
periods of time based on the facts found.  Id., slip op. at 
9.  With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, slip op. at 17.

The RO should issue a supplemental statement of the case to 
the veteran that correctly identifies the issues on appeal.  
In accordance with Fenderson, the RO should review the 
evidence of record at the time of the February 1997 rating 
decision that was considered in assigning the original 
noncompensable disability rating for the veteran's 
hemorrhoids, then consider all the evidence of record to 
determine whether the facts show that the veteran was 
entitled to a compensable disability rating for this 
condition at any period of time since his original claim.  

Evidentiary development

It is necessary to provide the veteran an additional VA 
examination for his hemorrhoids.  The Board does not have 
sufficiently clear medical evidence on which to base a 
decision on this claim.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991); Santiago v. Brown, 5 Vet. App. 288, 292 
(1993).  The VA examination in 1997 showed that the veteran 
has visible and palpable external and internal hemorrhoids.  
There was no indication, however, whether the hemorrhoids 
were large or thrombotic or whether there was excessive 
redundant tissue or fissures.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1998).  This information is needed so 
that the veteran's service-connected disorder can by properly 
evaluated.

Accordingly, these claims are REMANDED for the following:

1.  Ask the veteran to identify the names 
and complete addresses of any medical 
providers who have treated him for his 
hemorrhoids or right leg varicose veins 
since 1996.  After securing any necessary 
release, request records of any treatment 
identified by the veteran.  Associate all 
records received with the claims file.  
If private treatment is reported and 
those records are not obtained, tell the 
veteran, so that he will have an 
opportunity to obtain the records and 
submit them, in keeping with his 
responsibility to submit evidence in 
support of his claims.  38 C.F.R. 
§ 3.159(c) (1998).

2.  After completion of the above 
evidentiary development, schedule the 
veteran for a VA examination with the 
appropriate specialist in order to 
evaluate his service-connected 
hemorrhoids.  The examiner should perform 
all special tests or studies deemed 
necessary to evaluate the veteran's 
service-connected hemorrhoids.  The 
examiner should provide a clear 
description of the symptomatology 
associated with the service-connected 
hemorrhoids, such as the number and size 
of any current hemorrhoids, whether any 
current hemorrhoids are large or 
thrombotic, whether there is excessive 
redundant tissue or fissures, and the 
frequency and severity of any associated 
bleeding.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claims for compensable 
disability ratings for right leg varicose 
veins and hemorrhoids and for a 10 
percent evaluation based on multiple, 
noncompensable, service-connected 
disabilities, with consideration of any 
additional evidence developed upon 
remand.  

With respect to the veteran's hemorrhoid 
claim, review the evidence of record at 
the time of the February 1997 rating 
decision that was considered in assigning 
the original noncompensable disability 
rating for this condition, then consider 
all the evidence of record to determine 
whether the facts show that the veteran 
was entitled to a compensable disability 
rating for this condition at any period 
of time since his original claim.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. 
App. January 20, 1999).  

With respect to the veteran's right leg 
varicose veins claim, consider whether 
the veteran was entitled to a compensable 
disability rating prior to January 12, 
1998, according to the rating criteria in 
effect prior to January 1998; and (2) 
consider whether either the new or the 
old version of the rating criteria for 
diseases of the arteries and veins is 
more favorable to the veteran's claim for 
a compensable disability rating from 
January 12, 1998.  See VAOPGCPREC 11-97; 
Rhodan v. West, 12 Vet. App. 55 (1998).  
If the result is the same under either 
criteria, the RO should apply the revised 
criteria from January 12, 1998.  

If any benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case, which (1) correctly 
identifies the issue as on appeal from 
the initial grant of service connection 
for hemorrhoids, and (2) includes the 
rating criteria in effect for diseases of 
the arteries and veins from January 12, 
1998.  Allow an appropriate period of 
time for response.

Thereafter, subject to current appellate procedures, these 
claims should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed, but he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to afford due process and 
obtain additional evidence.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (Historical and 
Statutory Notes) (West Supp. 1998).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


